Citation Nr: 0002085	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-06 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from January 1981 to 
October 1990.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  There was no evidence of a psychiatric disability prior 
to service; service medical records reflect treatment for 
anxiety.   

3.  There is competent medical evidence linking the veteran's 
current generalized anxiety disorder to in-service 
symptomatology.   


CONCLUSION OF LAW

Generalized anxiety disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that this claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, A VA examiner in August 1997 offered an opinion 
that prior to his service, the veteran had tendencies to 
anxiety provoking situations when in any type of intersocial 
reactions.  This opinion was based on a history provided by 
the veteran.  A review of the evidence of record reflects no 
reference to a psychiatric disability prior to service.  See 
September 1980 entrance examination and medical history 
compiled at that time.  Thus the presumption of soundness has 
not been rebutted.  See Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).  See also Paulson v. Brown, 466, 470 (1995) 
(Generally, the veteran's own account of the preservice 
existence of a psychiatric disorder did not constitute 
evidence that the disorder is fact preexisted service).  

The service medical records reflect complaints of anxiety and 
difficulty with concentration and getting along with 
coworkers.  See eg. service medical records dated in January 
1982, March 1988, and September 1989.  The post-service 
clinical evidence reflects private and VA diagnoses of 
generalized anxiety disorder, and it was the opinion of a VA 
psychiatrist who examined the veteran in May 1998 that the 
symptomatology shown at that time was the same as that 
demonstrated by service medical records dated in September 
1989.  The August 1997 examiner also noted that toward the 
end of the veteran's service, he had difficulties with a 
supervisor which created some anxiety and that these 
difficulties had continued after service discharge.  Given 
the "positive" evidence linking a current disability 
associated with generalized anxiety disorder to service 
represented by the May 1998 opinion of a VA psychiatrist, the 
Board concludes that service connection for generalized 
anxiety disorder is warranted.  Gilbert, 1 Vet. App. at 49.  
There is of record no "negative" evidence demonstrating 
that the current psychiatric disability is not related to 
service.  


ORDER

Service connection for generalized anxiety disorder is 
granted.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 

